DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/15/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-19
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: 10
Amended claims: 1
New claims: None
Claims currently under consideration: 1-9 and 11-19
Currently rejected claims: 1-9 and 11-19
Allowed claims: None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 contains the trademark/trade name “Brookfield”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a viscometer, and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 9, 11, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aquino et al. (U.S. 2005/0089621 A1).
Regarding claim 1, Aquino et al. discloses a salad dressing product ([0001], [0011]-[0016]) in the form of an oil-in-water emulsion ([0038]), the dressing product comprising:
(i) about 40-85% (w/w) aqueous phase ([0026]),
(ii) about 1-25% (w/w) oil phase dispersed in the aqueous phase (specifically, about 7.5-85.0% by weight) ([0025], [0038]),
(iii) about 0.01-7.0% (w/w) thickening agent ([0035], [0052]),
(iv) about 0.1-3% (w/w) emulsifier (specifically, about 0.5-12.0%) ([0032]), 
(v) an acidic component in an amount to provide the dressing product with a pH from about 3.0-4.5 ([0039]), and
(vi) a viscosity ranging from about 100-7000 cps ([0048]).
Aquino et al. does not specifically disclose (i) the salad dressing as being sprayable, (ii) the dressing product as being shelf-stable, or (iii) the viscosity as being measured according to the claimed parameters.
Regarding the limitation that the product is sprayable, the present specification states: “The viscosity of the dressing can impact the sprayability of the dressing product. For example, the dressing viscosity can impact how the spray stream is dispensed via a spray nozzle. Viscosity in the described ranges has been found to be effective to deliver an even mist of when the dressing is dispensed via a spray nozzle to provide even coverage of the food to which the dressing is applied.” ([0023]). The disclosed ranges are most preferably 1300-4500 cps ([0023]). Since Aquino et al. discloses the dressing product as most preferably having a viscosity of about 4,350 to about 6,000 cps ([0048]), the dressing product of Aquino et al. would be sprayable.
Regarding the shelf stability, Aquino et al. does disclose that (i) the product may be pasteurized or acidified in order to inhibit microbiological growth ([0039]), (ii) the inclusion of emulsifiers ([0028]-[0032]) that suggests such emulsifiers would serve to facilitate formation of the emulsion and subsequent stability of the emulsion, (iii) the inclusion of preservatives ([0044]), which suggest an extended storage period for the composition, and (iv) that the product may be stored in a plastic bottle ([0050]), indicating an intent for the product to be used repeatedly from the same container over a period of time. Taken together, the noted sections of Aquino et al. suggest that the product is intended to be stored for an extended period of time, such that the production of a product that is considered “shelf-stable” would be obvious in view of the disclosure of Aquino et al.
Further, the present specification indicates that the achieved shelf stability is achieved due to the pH as related to microbial stability ([0016]), where a pH of below about 4.0 achieved the necessary stability ([0017]). Aquino et al. discloses comparable pH values ([0039]), which suggests that the composition would be shelf stable to the same degree as the claimed composition. MPEP 2112.01 I (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).
Regarding the measurement of the viscosity, the viscosity is an inherent attribute of the product that is not affected by how the viscosity is measured in terms of instrument brand or parameters. Since claim 1 is a product claim instead of a method claim, the claim does not actually require a step of measuring the viscosity according to the claimed instrument parameters. As such, the claimed instrument parameters do not patentably distinguish the claimed product from that of Aquino et al., since the instrument parameters for the viscosity measurement do not actually affect the actual viscosity. Aquino et al. does disclose measuring viscosity at room temperature ([0049]), which is comparable to the claimed temperature of 20°C.
As for claim 2, Aquino et al. discloses the emulsifier as comprising egg yolk powder ([0028]).
As for claim 3, Aquino et al. disclose the egg yolk powder as comprising as a heat-stable egg yolk powder ([0052], “stabilized egg yolk”; [0028]).
As for claim 4, Aquino et al. discloses the composition as comprising about 2.00-2.50 % (w/w) salt ([0052]), but also indicates that the inclusion of salt is optional ([0042]). Aquino et al. thus effectively discloses a range of salt of from 0 to 2.50%, which renders the claimed range of about 1.0-1.5% (w/w) salt obvious.
As for claim 5, Aquino et al. discloses the oil as comprising rapeseed, sesame, olive, palm, sunflower, safflower, cottonseed, or soybean oil ([0022]).
As for claim 6, Aquino et al. discloses the product as comprising a sweetener ([0047]).
As for claim 8, Aquino et al. discloses the product as having a viscosity ranging from about 100-5000 cps ([0048]).
As for claim 9, Aquino et al. discloses the acidic component comprises vinegar ([0052], Table, E).
As for claim 11, Aquino et al. discloses the product as comprising about 0.01-3.0% (w/w) thickening agent ([0035], [0052]).
As for claim 12, Aquino et al. discloses that the compositions may comprise up to 40.0% of optional additives ([0042]), that include sugar ([0047]). The reference effectively discloses a range of sucrose of from 0-40% (w/w), which renders the claimed range of Brix values of 12-18 obvious.
Regarding claim 15, Aquino et al. discloses a method of preparing the salad dressing product of claim 1, the method comprising: (i) combining aqueous phase ingredients ([0033], “emulsifier is typically added to the water”); (ii) adding oil to the pasteurized aqueous mixture to provide a water-oil mixture ([0033]); and (iii) emulsifying the water-oil mixture to provide the emulsified salad dressing product ([0033]). Aquino et al. further discloses that product may be pasteurized and adjusted to a pH in the range of about 2.75-5.5 ([0039]). Though Aquino et al. does not specifically disclose adjusting the pH and pasteurization as occurring before the addition of the oil phase, the performance of the acidification and pasteurization prior to the addition of the oil phase would be obvious in light of MPEP 2144.04 C, which indicates that changes in the sequence of performing process steps disclosed in the prior art is prima facie obvious. As such, the claimed steps of adding an acidic component in an amount effective provide an aqueous mixture having a pH of less than about 4.0, and treating the mixture at a temperature effective to pasteurize the aqueous phase mixture are considered obvious to a skilled practitioner.
As for claim 16, Aquino et al. discloses adding an acidic component after the emulsifying step to provide the product with a final pH of about 3.2 to about 4.0 ([0039]).
As for claim 17, Aquino et al. discloses the aqueous phase ingredients as comprising water, thickening agent, and salt ([0052], Table, A and C).
As for claim 18, Aquino et al. discloses the acid as being acetic acid ([0040]).
As for claim 19, Aquino et al. discloses the acetic acid as being in the form of vinegar ([0052], Table, E).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aquino et al. (U.S. 2005/0089621 A1) as applied to claim 7 above, and further in view of Prakash et al. (U.S. 9,101,160 B2).
Regarding claim 7, Aquino et al. discloses the product of claim 6.
Aquino et al. does not disclose the sweetener as comprising a steviol glycoside.
However, Prakash et al. discloses a condiment (C3, L10-L13), such as a dressing (C3, L15-L23), comprising a steviol glycoside as a sweetener (C4, L4-L18).
It would have been obvious to one having ordinary skill in the art to product the composition of Aquino et al. comprising a steviol glycoside. Aquino et al. discloses that the sweetener may be one of several known sweeteners, including aspartame ([0047]). A skilled practitioner would readily recognize that aspartame is an artificial sweetener that is suited for substitution with a natural sweetener, such as steviol glycosides, and would thus be prompted to consult Prakash et al. Prakash et al. teaches that steviol glycosides are substitutes for aspartame (C4, L14-L18; C8, L9-L15; C8, L24-L40). As such, incorporation of a steviol glycoside into the composition of Aquino et al. would be obvious.
Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aquino et al. (U.S. 2005/0089621 A1) as applied to claim 7 above, and further in view of McCarthy et al. (U.S. 2007/0237864 A1).
Regarding claim 13, Aquino et al. discloses the product of claim 1, as well as packaging the salad dressing product ([0050]).
Aquino et al. does not disclose the package as comprising the claimed components.
However, McCarthy et al. discloses a spray bottle for salad dressing ([0002]), the spray bottle comprising a container body having an interior defined by a sidewall extending between a closed first end and an at least partially open second end to define an exit path, a nozzle disposed in the exit path, the nozzle configured to dispense the salad dressing product through an opening ([0014]), in an amount from about 0.1-1ml per actuation of the nozzle ([0012]).
It would have been obvious to one having ordinary skill in the art to package the product of Aquino et al. in a spray bottle as disclosed in McCarthy et al. Aquino et al. teaches that the dressing may be packaged in various types of containers ([0050]) and further indicates that the reduced oil dressing is intended for consumers desiring lower fat/calories than conventional products ([0004]). A skilled practitioner would be motivated to consult McCarthy et al. to determine a package best suited for such consumers. McCarthy et al. discloses that packaging salad dressing in a spray bottle allows consumers to dispense a consistent volume of dressing ([0012]) in order to better facilitate minimization of caloric intake ([0004]). Accordingly, packaging the dressing of Aquino et al. in a spray bottle as taught in McCarthy et al. would be obvious. Though McCarthy et al. does not specifically disclose the bottle as having a plurality of openings, a plurality of openings would nonetheless be obvious due to achieving the same effect in terms of delivering a consistent amount of dressing. MPEP 2144.04 VI B (“mere duplication of parts has no significance unless a new and unexpected result is produced”).
As for claim 14, McCarthy et al. discloses the nozzle is configured to dispense a total amount of dressing of about 0.4-0.8 ml per actuation (specifically, about 0.75 ml per spray) ([0012]).
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-6, 8-12, and 15-19 over Aquino et al.; claim 7 over Aquino et al. and Prakash et al.; claims 13 and 14 over Aquino et al. and McCarthy et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that Aquino et al. does not teach a salad dressing product that is sprayable and in the form of a shelf-stable emulsion (Applicant’s Remarks, p. 5, ¶6). Applicant asserted various wide ingredient ranges and example ingredient concentrations that would result in products with viscosities that far exceed that of a product that would be considered sprayable (Applicant’s Remarks, p. 5, ¶7 – p. 6, ¶2). Applicant asserted that the reference does not provide any specific example that would have component concentrations that would result in a shelf-stable, sprayable salad dressing product (Applicant’s Remarks, p. 6, ¶¶3-4).
However, Examiner maintains that Aquino et al. discloses component concentration ranges and pH/viscosity values that would cause the resultant salad dressing product to be both sprayable and shelf stable. It is not necessary that the reference specifically recognize such attributes. MPEP 2144 IV (“It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”). Examiner further maintains that the teaching of the inclusion of an emulsifier ([0032]), together with the other noted points regarding preservatives/packaging, is adequate to deem the claimed shelf stable limitation pertaining to emulsion stability obvious, especially since no time period for such shelf stability is claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also, the viscosity measurements disclosed in Aquino et al. overlap those disclosed in the present specification as being characteristic of a product that is sprayable, as detailed in the claim rejection.
Regarding the disclosed broad component ranges and specific examples in the reference, MPEP 2123 II states: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” That Aquino et al. discloses alternate component concentrations that would result in a product that was not sprayable and does not specifically disclose a product characterized as being sprayable, the disclosed component ranges in the reference are adequate to deem the claimed product obvious to a skilled practitioner.
Further, Applicant’s arguments related to the product being “sprayable” are more limited in scope than the present claims. Applicant presumably is arguing from the standpoint of the compositions being sprayable in the form of a handheld pump bottle characteristic of food products. The requirement that the salad dressing product is “sprayable” is not limited to such types of containers, though. A product that was particularly thick and had a viscosity that far exceeded the claimed range would still be considered “sprayable” to the extent that it may be sprayed under certain conditions, like excessively high pressure.
The rejections of claims 1-6, 8, 9, 11, 12, and 15-19 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claim 7 over Aquino et al. and Prakash et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant asserted that Prakash et al. does not remedy the alleged deficiencies of Aquino et al. as related to disclosing a product that is sprayable (Applicant’s Remarks, p. 7, ¶1).
Examiner maintains that no such deficiency exists and that Prakash et al. is adequate for all that is relied on in the present claim rejection.
The rejection of claim 7 has been maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claims 13 and 14 over Aquino et al. and McCarthy et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant asserted that McCarthy et al. does not remedy the alleged deficiencies of Aquino et al. as related to disclosing a product that is sprayable and shelf stable (Applicant’s Remarks, p. 7, ¶3).
Examiner maintains that no such deficiency exists and that McCarthy et al. is adequate for all that is relied on in the present claim rejections.
The rejections of claims 13 and 14 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-9 and 11-19 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793